MEMORANDUM **
Mark Steven Baird, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging deliberate indifference to serious medical needs in violation of the Eighth Amendment for failure to exhaust administrative remedies in accordance with 42 U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm.
Because Baird failed to pursue his grievances to the final level of the administrative process, and exhaustion of administrative remedies is now mandatory, the *133district court properly dismissed Baird’s action. See Booth v. Churner, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
Given our resolution of the exhaustion question, we need not address Baird’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.